Picture 1 [ndaq-20160331xex10_2g001.jpg]

﻿

﻿

GENERAL RELEASE AND RETIREMENT AGREEMENT

﻿

January 26, 2016

﻿

Dear Lee:

﻿

This General Release and Retirement Agreement (“Agreement”), reflects our mutual
agreement and understanding concerning your retirement from employment with
Nasdaq, Inc. or any of its subsidiaries or affiliates (the “Company”) in
accordance with the terms and conditions set forth below. 

﻿

1.



Retirement Date and Transition Period

As of March 31, 2016, you will retire from service as an employee of the Company
(“Retirement Date”). Between now and January 31, 2016, you will remain in your
current position of Executive Vice President and Chief Financial
Officer.  Effective February 1, 2016 (the “Transition Period”),  you agree to
transition into the role of Strategic Advisor and satisfactorily perform the
duties of the role as assigned while continuing to receive your regular salary
as an employee of the Company during the Transition Period.   

﻿

a.



From this date through your Retirement Date, you shall remain fully eligible for
participation in the Company’s compensation and benefits plans in which you now
participate.  You will also be paid for all accrued but unused vacation,  in the
first payroll period after the end of the Transition Period, along with any
unreimbursed business expenses for which you have submitted invoices in
accordance with Company policy.  If you do not execute this Agreement, your
health benefits provided through the Company will continue through March 31,
2016 (or at the end of the last month of your employment, if prior to March
2016).  Pursuant to federal law, and independent of this Agreement, you and your
eligible dependents will be eligible to elect benefit continuation coverage if
you timely apply for COBRA benefits.  Information regarding your rights under
COBRA will be provided to you in a separate mailing.  If you choose to accept
the offer of severance and benefits set forth in Paragraph 2 of this Agreement,
your group health, vision, and dental benefits will end in accordance with
Paragraph 2.  You will be separately notified of your benefit conversion
privileges and COBRA rights.

﻿

b.



From this date through your Retirement Date, you will remain an at-will employee
of the Company, meaning that you or the Company can terminate your employment at
any time, with or without notice or reason.  During the Transition Period, the
Company reserves the right in its sole discretion to relieve you from all job
duties, alter your job duties (but consistent with your role as Strategic
Advisor), or require you to work from home.  During the Transition Period, you
agree to (i) continue to satisfactorily perform your lawful job duties, as
assigned; (ii) comply with all published Company policies, including but not
limited to the Code of Ethics; (iii) transition and transfer knowledge of your
job duties to others as requested, and; (iv) maintain a professional demeanor
and attitude toward internal associates, managers and external customers.
 During this period, you will continue to be fully indemnified to the same
extent that you are currently indemnified and will be covered



1

 

--------------------------------------------------------------------------------

 

under the Company’s directors’ and officers’ liability insurance policy.

﻿

c.



The Company acknowledges and agrees that you may accept a position on or after
the date hereof to serve on the board of directors of a company which you
previously identified to the Company and that such board service shall neither
be deemed a violation of any obligations that you have under this Agreement nor
a violation of any non-competition restrictions otherwise applicable to you
under any plan, program, policy or agreement of the Company.

﻿

﻿

2.



Retirement Benefits 

﻿

In consideration for signing and not revoking this Agreement, in full settlement
of any compensation and benefits to which you would otherwise be entitled, and
in exchange for the promises, covenants, releases, and waivers set forth herein,
the Company, subject to final approval by the Management Compensation Committee,
will do the following:

﻿

a.



You will remain eligible for continued vesting and the performance-based
earn-out of the Three-Year Performance Share Units granted on July 31, 2013
(“2013 Grant”), March 31, 2014 (“2014 Grant”) and March 31, 2015 (“2015
Grant”), unless your employment ends any time before March 31, 2016 due to your
resignation, gross misconduct, insubordination or gross negligence.  To the
extent this Agreement conflicts with the Three-Year Performance Share Unit (PSU)
Agreements for the 2013 Grant, 2014 Grant or 2015 Grant, this Agreement will
apply, provided that the time and form of settlement of the PSU’s shall be
governed by the terms of the applicable award agreement and governing plan
document.

b.



Provided that you timely elect to continue coverage pursuant to COBRA, the
Company agrees to continue to pay the employer’s share (on the same basis as if
you were actively employed by the Company) of your medical, dental and vision
premiums for which continuation coverage was elected by you for up to 18 months
after the Retirement Date (“COBRA Reimbursement Period”), provided you pay the
employee share of the premium in the manner reasonably specified by the plan
administrator, and provided that if you cease making such payment your
applicable COBRA coverage will cease.  Should you obtain employment with an
employer who provides comparable health insurance benefits to you during the
COBRA Reimbursement Period, the Company’s obligation under this paragraph shall
forever cease upon the expiration of the waiting period (if any) for entitlement
to insurance coverage through your new employer.  You agree to notify the
Company in writing within seven (7) days of your commencement of full-time
employment during the COBRA Reimbursement Period.  In any event, and
notwithstanding any provision to the contrary in this paragraph, the Company
shall have no obligation to make any payments for COBRA premiums paid for health
insurance coverage beyond the expiration of the COBRA Reimbursement
Period.  Nothing in this paragraph will affect the continuation coverage rules
under COBRA, except that the Company’s payment of any applicable insurance
premiums during the COBRA Reimbursement Period will be credited as payment by
the Company for purposes of your payment required under COBRA.

c.



You will be eligible for senior executive full service professional outplacement
assistance pursuant to the Company’s contract with Ayers Group (or the
professional outplacement



2

--------------------------------------------------------------------------------

 

company of your choice, upon prior consultation with the Company) for a period
of 12 months, at the Company’s expense, up to a maximum of $50,000.  You may use
all or part of the $50,000 identified in this paragraph for board director
training.  

d.



You will be eligible for 18 months of executive physical exams (currently
provided by EHE International), immediately following your Retirement Date.

e.



You acknowledge and agree that the Retirement Benefits and any other payment or
benefits provided to you and on your behalf pursuant to this Agreement,
including but not limited to, the legal representation and indemnification
identified in Paragraph 6 of this Agreement: (i) are in full discharge of any
and all liabilities and obligations of the Company to you, monetarily or with
respect to your employment; and (ii) exceed any payment, benefit, or other thing
of value to which you might otherwise be entitled.

f.



The Company will pay you your 2015 award under the Executive Corporate Incentive
Plan (“ECIP”)(the “ECIP Payment”).  The payment shall be determined in
accordance with the terms of the ECIP and based on actual results, and paid in a
lump sum cash payment, provided that such payment shall be paid no later than
March 15, 2016. In determining your ECIP Payment entitlement, (i) the Company
shall not take into consideration the fact that your employment will be
terminating as of the Retirement Date and (ii) you shall be treated consistently
with other similarly situated executives of the Company.

g.



If you accept another position as an employee with the Company or any of its
affiliates while you are receiving any of the benefits provided under this
Section 2 (“Retirement Benefits”), you will not receive any additional
Retirement Benefits, or any other payments or benefits under this Agreement
following your start date in the new position.

﻿

h.



For the avoidance of doubt, you will be fully vested as of the end of the
Transition Period in all outstanding stock options previously awarded to you by
the Company as of the end of the Transition Period and in accordance with their
respective terms and conditions, such options shall remain exercisable until the
earlier of the one-year anniversary of the end of the Transition Period or the
original term of each such option.

﻿

3.



General Release of Claims.     You, for yourself and your heirs, executors,
administrators, assigns, agents and beneficiaries, if any, do hereby agree to
execute and be bound by this General Release of Claims.  You waive, release, and
forever discharge the Company of and from any and all Claims (as defined below)
through the date of this Agreement. You agree not to file a lawsuit or
arbitration to assert any such Claim.  Further, you agree that should any other
person, organization or entity file a lawsuit or arbitration to assert any such
Claim, you will not seek or accept any personal relief in such action.  In
exchange for your waiver of Claims, the Company, its subsidiaries, directors and
agents acting on behalf of the Company expressly waive and release any and all
Claims against you that may be waived and released by law, and agree not to file
a lawsuit or arbitration to assert any such Claims.

﻿

a.



Definition of “Claims.”  Except as stated below, “Claims” includes without
limitation all actions or demands of any kind that you may now have or have had
(although you are not being asked to waive Claims that may arise after the date
of this Agreement).  More specifically, Claims include rights, causes of action,
damages, penalties, losses, attorneys’ fees, costs, expenses, obligations,
agreements, judgments and all other liabilities of any kind or description
whatsoever, either in law or in equity, whether known or unknown,



3

--------------------------------------------------------------------------------

 

suspected or unsuspected.    The nature of Claims covered by this release
includes without limitation all actions or demands in any way based on your
employment with Nasdaq, the terms and conditions of such employment or your
separation from employment.  More specifically, all of the following are among
the types of Claims which are waived and barred by this General Release of
Claims to the extent allowable under applicable law:

·



Contract Claims, whether express or implied;

·



Tort Claims, such as for defamation or emotional distress;

·



Claims under federal, state and municipal laws, regulations, ordinance or court
decisions of any kind;

·



Claims of discrimination, harassment or retaliation, whether based on race,
color, religion, gender, sex, age, sexual orientation, handicap and/or
disability, genetic information, national origin, whistleblowing or any other
legally protected class;

·



Claims under the Age Discrimination in Employment Act, Title VII of the Civil
Rights Act of 1964, as amended, the Americans with Disabilities Act, the Genetic
Information Nondiscrimination Act, the Family and Medical Leave Act, and similar
state and local statutes, laws and ordinances;

·



Claims under the Employee Retirement Income Security Act, the Occupational
Safety and Health Act, the False Claims Act, and similar state and local
statutes, laws and ordinances;

·



Claims for wrongful discharge; and

·



Claims for attorneys’ fees, beyond those specified in this Agreement (such as
the legal representation and indemnification identified in Paragraph 6 of this
Agreement), including litigation expenses and/or costs.

The foregoing description of claims is intended to be illustrative and is not
exhaustive.

b.



Exclusions:  Notwithstanding any other provision of this release, the following
are not barred by the release:  (a) Claims relating to the validity of this
Agreement; (b) Claims by either party to enforce this Agreement; (c) Claims
which are not legally waivable; (d) Claims by you for indemnification; and (e)
 Claims by you for accrued vested benefits and compensation under the Company’s
respective benefits and compensation plans.  In addition, this General Release
of Claims will not operate to limit or bar your right to file an administrative
charge of discrimination with the Equal Employment Opportunity Commission (EEOC)
or to testify, assist or participate in an investigation, hearing or proceeding
conducted by the EEOC.  However, the release does bar your right to recover any
personal or monetary relief, including if you or anyone on your behalf seeks to
file a lawsuit or arbitration on the same basis as the charge of
discrimination. 

4.



Non-Disparagement/Press Release.  You agree that you will not disparage or
defame the reputation, character, image, products, or services of the Company,
provided that you shall



4

--------------------------------------------------------------------------------

 

respond accurately and fully to any question, inquiry, or request for
information when required by legal process and make truthful statements in
connection with any legal dispute related to or arising from this Agreement.
Nothing in this Agreement should have a chilling effect on your ability to
engage in whistleblowing activity, by prohibiting or restricting you (or your
attorney) from initiating communications directly with, or responding to any
inquiry from, or providing testimony before, the SEC or FINRA regarding your
employment at the Company, and nothing prevents you from reporting to,
communicating with, contacting, responding to an inquiry from, providing
relevant information to, participating or assisting in an investigation
conducted by, or receiving a monetary award from the SEC or any other
governmental enforcement agency related to such communication (except as noted
in Section 3(b) above).

﻿

The Company agrees that neither the Company nor its directors and senior
executive officers, shall disparage or defame your reputation, character or
image, provided that they shall respond accurately and fully to any question,
inquiry or request for information when required by legal process and may make
truthful statements in connection with any legal dispute related to or arising
from this Agreement. If the Company intends to issue a press release or internal
communication concerning the matters covered by this Agreement, you shall have
the right to approve the terms thereof prior to its issuance, such approval not
to be unreasonably withheld. 

﻿

5.



Cooperation and Legal Representation.   You agree to reasonably cooperate with
the Company,  for a period of 12 months following the Retirement Date, in
transitioning your responsibilities and in relation to any actual or threatened
legal proceedings concerning Company-related matters about which you have
relevant knowledge.  You shall also be indemnified by the Company to the maximum
extent permitted by applicable law and the Company’s by-laws for any other
cooperation you provide the Company hereunder. Any such request by the Company
for your cooperation shall be upon reasonable advance notice and shall not
unreasonably interfere with your then current business or personal activities.
You shall be reimbursed for all fees and expenses (including separate legal
counsel if reasonably appropriate, and travel and accommodations, if applicable)
reasonably incurred in connection with such cooperation activities. 

6.



Non-Admission.  This Agreement does not represent an admission of liability or
finding of wrongdoing by you or the Company.

7.



Return of Company Property.  After the Retirement Date, you agree to promptly
return to the Company all property that belongs to the Company, including
without limitation all equipment, supplies, documents, files (electronic and
hardcopy), and computer disks in good working order; provided you may retain any
records relating to your relationship with the Company and the termination
thereof.   You agree not to “wipe” or otherwise destroy, erase, or compromise
company files, records or information contained on any company-issued electronic
equipment prior to returning these items. You further agree to remove from any
personal computer all data files containing Company information. 
Notwithstanding the foregoing, you may take and retain an electronic copy of
your contact list and calendar and any files necessary for the preparation of
your personal income taxes. You may retain your Company-provided iPad and iPhone
(provided that the Company shall have the right to delete all files and emails
containing confidential or proprietary information) and the Company will take
all action necessary with the carrier to cause your iPhone number to be
transferred to your personal account.

﻿



5

--------------------------------------------------------------------------------

 

8.



Confidential Business Information.  You acknowledge your continuing obligations
to the Company contained in any proprietary rights or other confidentiality
agreements that you signed in favor of the Company during your employment. 

﻿

9.



Non-competition.    For a period of 12 months from the Retirement Date, you
shall not, directly or indirectly, without the prior written permission of the
Company, anywhere in the world where at the date of such retirement the Company
is doing business or planning to do business,  enter into the employ of or
render any services to: InterContinentalExchange, BATS Global Markets, CME
Group, CBOE Holdings, Deutsche Borse, London Stock Exchange Group or TMX
provided, that your employment by an entity which is subsequently merged with
any of the above entities or their affiliates (or otherwise becomes an affiliate
of any such entities) shall not be a violation of this provision.   This
provision supersedes any prior noncompetition/non-solicitation terms to which
you have previously agreed. 

﻿

You acknowledge and agree that the provisions of, and your obligations under,
this Agreement are reasonable in scope and necessary for the protection of the
Company and its legitimate business interests; that your breach (or threatened
breach) of any such provisions or obligations may result in grave and
irreparable harm to the Company, inadequately compensable in money damages; and
that the Company shall be entitled to seek and obtain, in addition to any legal
remedies that might be available to it, injunctive relief to prevent and/or
remedy such a breach or threatened breach upon the issuance (or denial) of an
injunction, the underlying merits of any dispute shall be resolved in accordance
with the arbitration provisions of Section 12 of this Agreement.

﻿

10.



Breach.    Should you materially breach this Agreement and such breach continues
for a period of least 30 days after you receive written notice thereof from the
Company asserting such breach has occurred,  then:

a.



The Company shall have no further obligations to you under this Agreement
(including but not limited to any obligation to make any further payments or
provide any further benefits to you, unless required by applicable law);

b.



The Company shall be entitled to recoup the amount of any payment you received
pursuant to this Agreement, but only to the extent that you are determined to
owe such amount pursuant to an arbitration proceeding undertaken pursuant to
Section 11 hereof;  

c.



The Company shall have all rights and remedies available to it under this
Agreement and any applicable law; and

d.



All of your promises, covenants, representations, and warranties under this
Agreement shall remain in full force and effect.

Company Breach.  Should the Company materially breach this Agreement and such
breach continues for a period of at least 30 days after the Company receives
written notice thereof from you asserting such breach has occurred, then you
shall have no further obligations to the Company under this Agreement, you shall
have all rights and remedies available to you under this Agreement and any
applicable law, and all of the Company’s promises, covenants, representations,
and warranties under this Agreement shall remain in full force and effect.

﻿



6

--------------------------------------------------------------------------------

 

11.



Arbitration.  You and the Company agree that should a dispute arise between the
parties under this Agreement, under any statute, regulation, or ordinance,
and/or in connection with your employment or termination thereof (except as
provided in Sections 3 or 4 of this Agreement), the dispute shall be submitted
to binding arbitration before the American Arbitration Association (“AAA”) for
resolution.  Such arbitration shall be conducted in New York, New York, and the
arbitrator will apply New York law, including federal law as applied in New York
courts.  The arbitration shall be conducted in accordance with the AAA’s
Employment Arbitration Rules as modified herein.  The arbitration shall be
conducted by a single arbitrator, who shall be an attorney who specializes in
the field of employment law and who shall have prior experience arbitrating
employment disputes.  The award of the arbitrator shall be final and binding on
the parties, and judgment on the award may be confirmed and entered in any state
or federal court in the State and City of New York.  The arbitration shall be
conducted on a strictly confidential basis, and you shall not disclose the
existence of a claim, the nature of a claim, any documents, exhibits, or
information exchanged or presented in connection with such a claim, or the
result of any action (collectively, “Arbitration Materials”), to any third
party, with the sole exception of your legal counsel, who also shall be bound by
these confidentiality terms.  In the event of any court proceeding to challenge
or enforce an arbitrator’s award, the parties hereby consent to the exclusive
jurisdiction of the state and federal courts in New York, New York and agree to
venue in that jurisdiction.  The parties agree to take all steps necessary to
protect the confidentiality of the Arbitration Materials in connection with any
such proceeding, agree to file all Confidential Information (and documents
containing Confidential Information) under seal, and agree to the entry of an
appropriate protective order encompassing the confidentiality terms of this
Agreement. You shall be reimbursed for all of your reasonably incurred legal
fees and expenses to the extent that you prevail on any material issue which is
a subject of such arbitration proceeding.

12.



Severability.  You agree that if any provision of this General Release of Claims
is or shall be declared invalid or unenforceable by a court of competent
jurisdiction, then such provision will be modified only to the extent necessary
to cure such invalidity, with a view to enforcing the parties’ intention as set
forth in this Agreement to the extent permissible.  All remaining provisions of
this Agreement shall not be affected thereby and shall remain in full force and
effect. 

13.



Compliance with 409A.  It is the intent of the parties to this Agreement that no
payments under this Agreement be subject to the additional tax on deferred
compensation imposed by Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).  Notwithstanding the foregoing, the Company does not
guarantee that any payment hereunder complies with or is exempt from Section
409A of the Code and neither the Company, nor its current or former executives,
directors, officers, or affiliates shall have any liability with respect to any
failure of any payments or benefits herein to comply with or be exempt from
Section 409A of the Code.  To the extent that the parties determine that you
would be subject to the additional 20% tax imposed on certain deferred
compensation arrangements pursuant to Section 409A of the Code as a result of
any provision of this Agreement, to the extent permitted by Section 409A of the
Code, such provision shall be deemed amended in the manner that, in the parties’
judgment, fulfills the intent of the parties and avoids application of such
additional tax, and the parties hereby agree to promptly execute any amendment
reasonably necessary to implement this Section 14.  Each payment made under this
Agreement will be treated as a separate payment for purposes of Section 409A of
the Code and the right to a series of installment payments under this Agreement
is to be treated as a right to a series of separate payments.





7

--------------------------------------------------------------------------------

 

Notwithstanding any provision of this Agreement to the contrary, in the event
that any payment to you or any benefit hereunder is made upon, or as a result of
your termination of employment, and you are a “specified employee” (as that term
is defined under Code Section 409A) at the time you become entitled to any such
payment or benefit, and provided further that such payment or benefit does not
otherwise qualify for an applicable exemption from Code Section 409A, then no
such payment or benefit shall be paid or commenced to be paid to you under this
Agreement until the date that is the earlier to occur of: (i) your death, or
(ii) six (6) months and one (1) day following your termination of employment
(the “Delay Period”). Any payments which you would otherwise have received
during the Delay Period shall be payable to you in a lump sum on the date that
is six (6) months and one (1) day following the effective date of your
termination.

 

Any reimbursements by the Company to you of any eligible expenses under this
Agreement, other than reimbursements that would otherwise be exempt from income
or the application of Code Section 409A, ("Reimbursements") will be made
promptly and, in any event, on or before the last day of your taxable year
following your taxable year in which the expense was incurred. The amount of any
Reimbursements, and the value of any in-kind benefits to be provided to you
under this Agreement, other than in-kind benefits that would otherwise be exempt
from income or the application of Code Section 409A, during any of the your
taxable years will not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other of your taxable years, except for
any limit on the amount of expenses that may be reimbursed under an arrangement
described in Code Section 105(b). The right to Reimbursements, or in-kind
benefits, will not be subject to liquidation or exchange for another benefit.

14.



Miscellaneous.  This Agreement (i) may be executed in identical counterparts,
which together shall constitute a single agreement; (ii) shall be fairly
interpreted in accordance with its terms and without any strict construction in
favor of or against either party, notwithstanding which party may have drafted
it; (iii) shall be governed by and construed in accordance with the laws of New
York, excluding any choice of law principles; (iv) constitutes the parties’
entire agreement, arrangement, and understanding regarding the subject matter
herein, superseding any prior or contemporaneous agreements, arrangements, or
understandings, whether written or oral, between you on one hand and the Company
on the other hand regarding the same subject matter (other than Article VIII of
the By-Laws of Nasdaq, Inc. and Section 19 of the Second Amended Limited
Liability Company Agreement of The NASDAQ Stock Market); (v) may not be
modified, amended, discharged, or terminated, nor may any of its provisions be
varied or waived, except by a further signed written agreement between the
parties; and (iv) shall inure to the benefit of and shall be binding upon the
parties hereto and their respective heirs, legal representatives, successors,
and assigns.  For the avoidance of doubt, in the unlikely event that you die
prior to receiving all consideration set forth herein, the Company shall provide
all such consideration to your estate at the same times as otherwise required to
the extent permitted by law.

15.



Advice to Consult Legal Representative.  The Company recommends that you consult
with an attorney and tax advisor of your own choosing with regard to entering
into this Agreement, to be reimbursed by the Company.

16.



Consideration Period.  You acknowledge that you have carefully read and
understand the provisions of this Agreement. You have been provided with a
consideration period consisting of at least twenty-one  (21) calendar days to
consider the terms of the General Release of Claims



8

--------------------------------------------------------------------------------

 

from the date this Agreement first was presented to you.  You agree to notify
the Company of your acceptance of this Agreement by delivering a signed copy to
the Company addressed to the attention of Bryan Smith, Senior Vice President,
Global Head of Human Resources, One Liberty Plaza, New York, NY 10006. You
understand that you may take the entire consideration period to consider this
Agreement and that you may return this Agreement in less than the full
consideration period only if your decision to shorten it was knowing and
voluntary and was not induced in any way by Employer.    

17.



Revocation Period.  You have seven (7) calendar days from the date you sign this
General Release of Claims to revoke it if you choose to do so.  If you elect to
revoke, you must give written notice of such revocation to Employer by
delivering it to Bryan Smith, Senior Vice President, Head of Global Human
Resources, One Liberty Plaza, New York, NY 10006 in such a manner that it is
actually received within the seven (7) calendar day period.  You understand that
if you revoke this General Release of Claims, you will not be entitled to the
benefits offered as consideration for this Agreement.

18.



Employee Certification - Validity of Agreement.  You certify that you have
carefully read this Agreement and have executed it voluntarily and with full
knowledge and understanding of its significance, meaning and binding effect. 
You further declare that you are competent to understand the content and effect
of this Agreement and that your decision to enter into this Agreement has not
been influenced in any way by fraud, duress, coercion, mistake or misleading
information. You have not relied on any information except what is set forth in
this Agreement. 





9

--------------------------------------------------------------------------------

 



Please acknowledge your understanding and acceptance of this Agreement by
signing below where indicated.  

﻿

Sincerely,

﻿

/s/ Bryan E. Smith

﻿

Bryan E. Smith

Senior Vice President, Global Head of Human Resources

﻿

NOTICE TO EMPLOYEE:  YOUR SIGNATURE INDICATES THAT YOU HAVE CAREFULLY READ AND
UNDERSTAND THE TERMS OF THIS AGREEMENT, RELEASE AND WAIVER OF CLAIMS AND RIGHTS,
THAT YOU WERE ADVISED TO CONSULT AN ATTORNEY ABOUT THIS AGREEMENT, THAT THIS
AGREEMENT PROVIDES BENEFITS TO WHICH YOU ARE NOT OTHERWISE ENTITLED AND THAT YOU
ARE SIGNING THIS DOCUMENT VOLUNTARILY AND NOT AS A RESULT OF COERCION, DURESS OR
UNDUE INFLUENCE.

﻿

﻿



1/26/2016           
                                                                                 
         /s/ Lee Shavel

        Date
                                                                                                     
Employee Name



10

--------------------------------------------------------------------------------